DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-11, as filed on 09/29/2021, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/30/2021 is being considered by the examiner.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/30/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-182817 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  Claim 1 recites “notification device”, “cancellation device”, “determination device”, “finalization device”.  The examiner interprets the devices as software of the server, as described in the specification ¶51 and drawings (figs. 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a server, and claim 10 is a method, and claim 11 is drawn to a machine.  These are method and machine, which are statutory categories of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 10, and 11 substantially recites the limitations: 
	Claims 1 language: “ that uses a message service enabled to discriminate whether a message sent to a destination has been read,  comprising: a notification  that sends a first message including an object for canceling 5reservation of a product reserved by a user to the user via the message service when the product arrives; a cancellation  that cancels the reservation when the object is operated by the user in a predetermined time after the first message is marked as read; a determination  that determines whether the product is in stock when the 10object remains unoperated for the predetermined time after the first message is marked as read; and a finalization  that finalizes purchase of the product by the user when the determination  determines that the product is in stock, wherein the notification  sends a second message notifying that the product 15has been sold out to the user when the determination  determines that the product is out of stock.”
	In addition, claim 10 recites A reservation confirmation method  that uses a message service enabled to discriminate whether a message sent to a destination has been read, the method comprising:”
	In addition, claim 11 recites “, which uses a message service enabled to discriminate whether a message sent to a destination has been read, to function as”
	The limitations of claim 1 above recite concepts of product reservation that is purchased when a user read the message, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim invention has concepts of delivering a message to the consumer using message service, and if it is confirmed the user read the message purchase the product if product remain in stock, otherwise send another message to the user, which is consider sale activity.
In addition, claims 10 and 11 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-11 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 10, and 11 recites the additional element: 
Claims 1 and 10: “server”;
Claims 1, 10, and 11: “device”, hereinafter interpreted as algorithms, see 112(f);
Claim 11: “computer”;
The additional elements above represent mere data gathering (e.g., marked as read) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to complete the purchase of a reserved product or deliver a message of out of stock. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the sending a first message with an object is considered nothing more than just transmitting data, cancel a reservation when user operates a object in predetermine time after message is marked as read is recited at high level of generality, specifically because there is no details of the object and how it is operated, and how it is control, and how it is use to be canceled. The determine the stock level and finalize purchase steps, are also claimed in a high-level of generality, specifically because it is considered nothing more than a pre-authorized purchase without the recitation of the specifics, and the step related to out of stock cit si considered nothing more then send a message. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Claims 10 and 11 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 10, 11 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-11 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry. Figure 3;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-9 do not add “significantly more” to the eligibility of claims 1, 10, 11 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20040205005 A1), in view of Mesaros (US 7689469 B1), and further in view of Kahn (US 20170329615 A1).
	
	Regarding claims 1, 10, and 11 Matsunaga discloses:
 	A server that uses a message service enabled to discriminate whether a message sent to a destination has been read, the server comprising: Figure 1 server 1 – send e-mail, ¶82, therefore can know if message is send if user access URL; ¶¶82-109;
	a notification device that sends a first message including 5reservation of a product reserved by a user to the user via the message service when the product arrives; ¶82 - the arrival notification mail is transmitted to the person in step S24. Note that the particular URL dedicated to a person who makes a reservation is notified by the arrival notification mail to each person who makes a reservation; see Figure 3C – a message with a reservation;
	a cancellation device that cancels the reservation after the first message is marked as read;  ¶98 - it is examined whether or not an access from a user is an access made by using the particular URL dedicated to a person who makes a reservation, or an access made by using the particular URL dedicated to a person who makes a registration…it is examined in step S52 whether or not the reservation valid time expires. (¶103) a corresponding error process is executed in step S 63, ¶109 access denied; Note: if URL is access, and expiration time is expired, the product is not sold, therefore it is canceled.
	a determination device that determines whether the product is in stock after the first message is marked as read; and ¶99 - If the reservation valid term does not expire, an order form for the person who makes the reservation is created; Note: if the reservation is valid, it is determined that the product is in stock;
	a finalization device that finalizes purchase of the product by the user when the determination device determines that the product is in stock, ¶61 - a settlement process is executed in step S61; ¶99 - If the reservation valid term does not expire, an order form for the person who makes the reservation is created; Note: if the reservation is valid, it is determined that the product is in stock;
	Matsunaga discloses a mail notification with a dedicate link; however, does not disclose wherein the notification device sends a second message notifying that the product 15has been sold out to the user when the determination device determines that the product is out of stock. 
	Mesaros discloses: 11:50-67 - the processor 100 ends the product offering by no longer accepting orders by new buyers 15. Next, in step 560 the processor 100 updates its displays to display the current status of the product being sold… the processor 100 updates all of the information displayed in the deal room 180 …sold-out;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Matsunaga to include the above limitations as taught by Mesaros, in order to avoid missed sale opportunities, (see: Mesaros, ¶2:63-67).
	Matsunaga discloses dedicate link as the object; however, does not discloses the object is for object for canceling, cancels…[transaction].. when the object is operated by the user in a predetermined time…[not cancel/proceeded, see figures 9-10 of the current specification]…when the 10object remains unoperated for the predetermined time - Kahn discloses: ¶¶24-33 Scape Button; a count down is started…which the transaction is intentionally paused before actually transmitting the transaction, to afford the user an opportunity to CANCEL the now pending transaction; the user may thus click the button or press an appropriate key such as ESCAPE, to cancel the pending transaction; Once the timer has expired, absent a second cancel click from the user, the button emits the transaction interchanging data for the current transaction between the client and the server;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Matsunaga to include the above limitations as taught by Kahn, in order to afford the user an opportunity to CANCEL the now pending transaction, (see: Kahn, ¶25).
	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, Mesaros, Kahn combination as applied to claim 1, and further in view of  CLARKE  et al. (US20140289644, hereinafter CLARKE).
	Regarding claim 2, the combination, specifically Matsunaga discloses first message messages are sent via e-mail; ¶82, Mesaros discloses 11:50-67 a second message as displayed on deal room an “wherein the notification device sends the second message to the user” ; however, does not disclose via another message service disabled from discriminating 20whether a message sent to a destination has been read.  
	CLARKE discloses ¶94 - the status agent 170 of the online service 160 may thus report the status of every message M sent or received. Alternatively, the ability to track change status and report status notifications may be set at the user account level, so that status reporting may be enabled or disabled for an entire account by the user or an administrator.
¶63 - The status agent 310 interoperates with one or more of the foregoing types of applications 320, 330, 340, 350 and functions as an interface or proxy with the status service 150 to provide notification and status management services;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by CLARKE, in order to enhancing the apparent immediacy of the communication and augmenting the contextual information available to the participants, (see: CLARKE, ¶5).
	Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, Mesaros, and Kahn combination as applied to claim 1, and further in view of Maurille (US 6484196 B1) and Min et al. (US 10558506 B1, hereinafter Min).
	Regarding claim 3, the combination, specifically Matsunaga discloses ¶82 - the arrival notification mail is transmitted to the person in step S24; however, does not disclose (see specification figures 10-11) wherein the determination device determines whether the product is in stock when the first message remains unread for a certain period after the first message is sent to the user, and 25the notification device resends the first message to the user when the determination device determines that the product is in stock while the first message is unread.  
	Maurille discloses see specification (Figures 10-11) the server application 114 waits (4.7) for the recipient's response. If the response is NULL, (meaning that the recipient did not respond for some predetermined time interval; e.g., 90 seconds) the server application 114 resends the MsgAlert (4.8a);
	Min discloses ¶2:1-67 - identify products with the second status assigned, and to determine a notification schedule for sending the restock notification to the user. apply a failover logic to resend the restock notification to the user based on the determined notification schedule
	It would have been obvious to one of ordinary still in the art to include in the system of  system of the combination, specifically Matsunaga to include the ability to wait to recipient response, and if no response/unread, check product status, and resend the arrival notification e-mail as taught by Maurille and Min since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, and Furth in order to providing restock notifications, (Min, ¶2:1-67).
	Regarding claim 4, the combination, specifically Matsunaga discloses ¶82 - the arrival notification mail is transmitted to the person in step S24; however, does not disclose (see specification figures 10-11) wherein when the first message remains unread at a time at which a first period elapses after the notification device sends the first message, and the determination device determines that the product is in stock at a time at which a second period longer than the first period elapses after the notification device 5sends the first message, the notification device resends the first message to the user.   
	Maurille discloses see specification (Figures 10-11) the server application 114 waits (4.7) for the recipient's response. If the response is NULL, (meaning that the recipient did not respond for some predetermined time interval; e.g., 90 seconds) the server application 114 resends the MsgAlert (4.8a);
	Min discloses 2:1-67 - identify products with the second status assigned, and to determine a notification schedule for sending the restock notification to the user. apply a failover logic to resend the restock notification to the user based on the determined notification schedule
	It would have been obvious to one of ordinary still in the art to include in the system of  system of the combination, specifically Matsunaga and  Kahn to include the ability to wait to recipient response, and if no response/unread during 90 minutes total (the second period longer than the first period), check product status, and resend the arrival notification e-mail as taught by Maurille and Min since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, and Furth in order to providing restock notifications, (Min, ¶2:1-67).
	
 	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, Mesaros, Kahn, Maurille and Min combination as applied to claim 3, and further in view of  HYUN et al. (US 20210019748 A1).
	Regarding claim 5, the combination does not disclose wherein the message service comprises a plurality of types of message services, and the notification device is allowed to use one of the plurality of types of message services, and
	HYUN discloses ¶159 - The electronic device 101 (e.g., the processor 120 of FIG. 1) may be configured to send a payment receipt to the selected at least one (E.g., SMS, MMS, e-mail, etc.) corresponding to a user (e.g., Ahn Hyoung-seop).	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by HYUN, in order to increase the chance of a message to be read.
	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, Mesaros, and Kahn combination as applied to claim 1, and further in view of CLARKE  et al. (US20140289644, hereinafter CLARKE).
	Regarding claim 6, the combination, specifically Matsunaga discloses first message messages are sent via e-mail; ¶82, Mesaros discloses 11:50-67 a second message as displayed on deal room an “wherein the notification device resends the first message to the user via another message service disabled from discriminating whether a message sent to a destination has been read.” ; however does not disclose via another message service disabled from discriminating 20whether a message sent to a destination has been read.  
	Maurille discloses see specification (Figures 10-11) the server application 114 waits (4.7) for the recipient's response. If the response is NULL, (meaning that the recipient did not respond for some predetermined time interval; e.g., 90 seconds) the server application 114 resends the MsgAlert (4.8a);
	CLARKE discloses ¶94 - the status agent 170 of the online service 160 may thus report the status of every message M sent or received. Alternatively, the ability to track change status and report status notifications may be set at the user account level, so that status reporting may be enabled or disabled for an entire account by the user or an administrator.
¶63 - The status agent 310 interoperates with one or more of the foregoing types of applications 320, 330, 340, 350 and functions as an interface or proxy with the status service 150 to provide notification and status management services;
	It would have been obvious to one of ordinary still in the art to include in the combination the ability to resend the message for a user that has the status disable, therefore unable to be verified as taught by Maurille and CLARKE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, and Furth in order to enhancing the apparent immediacy of the communication and augmenting the contextual information available to the participants, (see: CLARKE, ¶5).
Allowable Subject Matter
	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, a rejection under the U.S.C. 101 and 112(b) should also be overcome in order to have the current application allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627